Title: To Thomas Jefferson from John Stokely, 3 February 1808
From: Stokely, John
To: Jefferson, Thomas


                                                
                            Sir,
                            George Town February 3d 1808
                        

                        I know my long stay from home has an Impudent appearance: but Sir the extraodinary late occurriencies, has been the cause, accompanied with my anxiety to know the result, first of Burrs Trial & then of our misunderstanding or controversy with England. Friendship (more naturally attach’d to adversity than to Power & oppulence) that makes us happy, without it we are wretched. I am by my stay here Imbarrased, have no acquaintance or Friend here to call upon for relief, & my Business urges me home, & then To West Florida & perhaps to New Orleans; and now If I could Pay my Tavern Bill, I should rejoice, & Believe I had only done the duty of a republican Bachelor, by this delay—many times I have been Exposed to the enimy of my country, and would have been  unable to have escaped (as I have often done) had they been acquainted with my Situation. I am now Liable to be exposed to the sencure of a Federal Landlord; but he does not know it, and I am anxious to keep him from knowing it. I have not dared to call for my Bill for about one month, & have failed to Git a Sum of money that would have relieved me, & that I expected would have been transmited to me. Hence I am disagreeably circumstanced. Sir you may Probabelly have felt the want of a Few dollars; but I presume never so afflictingly as I now do! I hope my Painful Situation Sir will plead excuse for this Freedom, of Exposing it to your mercy. Tho my horse is a tolerable good one; had he been Shot by Captn. Humphries, I should not have regarded the loss: but to Sacrafice my credit, as well as my horse Is an Idea, extreemly unpleasant, & that only for want of 55 or 60 Dollars—Sir like the Sailor who prayd to be on Shoar, I now only Pray to be rescued from George Town, & am ready to Promise my Benefactor (should I fortunately find one) never again to Pester him with another request. I am ready to deposit good Real Estate with Such a Benevolent friend for a faithful and Honorable reimbursment; & his remember I shall with Gratefulness ever retain. Sir altho my money is exhausted and my honor at stake here, a Broad, I am not without some Tollarable good Property at home. I shall call at the Presedential House about 12 oclock to morrow, when If requested I can show some docquments that will evence my former allacrity to Serve my country & show that I am only asking a reciprocal Favour & may Possibly Intitle me to your Patronage. I am extreemly loth to expose my lack of so Small a Sum at this particular time to my Innkeeper. I am Sir your obedient Servant.
                        
                            John Stokely
                     
                        
                    